Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8 are drawn to a method for generating and customizing summarized notes which is within the four statutory categories (i.e. process).   Claims 9-16 and 17-20 are drawn to systems for generating and customizing summarized notes which is within the four statutory categories (i.e. machine).  Examiner notes that claims 9-16 are being interpreted as system claims due to the processor recited in the preamble, rather than a computer readable medium type claim.
Claims 1-8 (Group I) recite a computer-implemented method, comprising operations for: 
selecting a template from a plurality of templates based on a context using a machine learning model, wherein the template includes one or more translatable string resources with variables to represent key attributes extracted from historical notes (MPEP § 2106.05(f) and § 2106.05(g)); and 
generating a summarized note using values of the key attributes for the variables in the translatable string resources (MPEP § 2106.05(g)) of the template.
The bolded limitations, given the broadest reasonable interpretation, cover mental process because it recites a process that is performed in the human mind, but for the recitation of generic computer components.  Any limitations not identified above as part of the mental process are underlined and deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 9-16 and 17-18 is identical as the abstract idea for Claims 1-8 (Group I).  examiner notes that claims 9-20 require the use of a processor, which is construed as being an additional element per MPEP § 2106.05(f).
Dependent Claims 2-8, 10-16 and 18-20 include other limitations, for example Claims 2, 10 and 18 recite ingesting the historical notes; extracting sentence composition information from the historical notes; identifying distribution patterns of the key attributes in the historical notes; identifying characteristics of the historical notes; and wherein the translatable string resources represent the characteristics using the sentence composition information and the distribution patterns, Claims 3, 11 and 18 recite wherein the distribution patterns are identified using a distribution machine learning model, Claims 4 and 12 recite wherein the characteristics are identified using a characteristics machine learning model, Claims 5 and 13 Claims recite wherein the one or more translatable string resources are generated using a string machine learning model, Claims 6 and 14 recite wherein the one or more translatable string resources are selected for the template using rules, Claims 7, 15 and 19 recite translating the translatable string resources in the template from a first language to a second language; and generating the summarized note in the second language, and Claims 8, 16 and 20 recite wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 9 and 17.
	Furthermore, Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of processor, memory and computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0060] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of patient information from historical notes, which amounts to mere data gathering, recitation of selecting a template, which amounts to selecting a particular data source or type of data to be manipulated , see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of historical notes, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0060] of the Specification discloses that the additional elements (i.e. processor, computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receive data, analyze 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient data;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. identifying patterns) and does not impose meaningful limits on the scope of the claims;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient data in a database and/or electronic memory, and retrieving the patient data from storage in order to generate a summarized note;
Electronically scanning or extracting data from a physical document, e.g. see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similarly, the current invention recites parsing kay attributes from the patient data from the historical notes.
Dependent Claims 2-8, 10-16 and 18-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive calculations (e.g. the translating feature of dependent Claims 7, 15 and 19), Claims 2, 10 and 18).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Badwai (U.S. Pub. No. 2017/0364640 A1) in view of Riskin  (U.S. Pub. No. 2014/0181128 A1).
	Regarding claim 1, Badawi discloses a computer-implemented method, comprising operations for: 
selecting a template from a plurality of templates based on a context using a machine learning model, wherein the template includes one or more resources with variables to represent key attributes extracted from historical notes (Paragraph [0022] discusses using machine learning to select a template based pieces of data or information extracted from patient’s information, including data from medical records (construed as historical notes), using a medical analysis algorithm to generate a narrative.); and 
generating a summarized note using values of the key attributes for the variables in the resources of the template (Paragraph [0022] discusses generating a narrative document by constructing sentences using the acquired medical information while following the medical analysis algorithm’s pre-defined rules); 
but Badawi does not explicitly disclose:
wherein the template includes one or more translatable string resources.

Riskin teaches wherein the template includes one or more translatable string resources (Paragraphs [0055], [0069], [0072] and [0080] discuss providing knowledge models and templates for translating strings from the patient’s information).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Badawi to include translatable string resources, as taught by Riskin, in order to “rapidly parse, combine, and interpret multiple structured and unstructured data sources (Riskin, Paragraph [0008]).”
Regarding claim 2, Badawi discloses: 
ingesting the historical notes (Paragraph [0023] discusses receiving patient-related information by devices connected to the hospital main server.); 
but Badawi does not appear to explicitly disclose:
extracting sentence composition information from the historical notes; 
identifying distribution patterns of the key attributes in the historical notes; 
identifying characteristics of the historical notes; and 
wherein the translatable string resources represent the characteristics using the sentence composition information and the distribution patterns.

Riskin teaches:
extracting sentence composition information from the historical notes (Paragraph [0012] discusses extracting data from the received data within a plurality of contexts, such as nouns, construed as extracting sentence composition information from the historical notes.); 
identifying distribution patterns of the key attributes in the historical notes (Paragraph [0024] and [0070-0071] discuss identifying patterns in the data including relationships of keywords, construed as distribution patterns.); 

wherein the translatable string resources represent the characteristics using the sentence composition information and the distribution patterns (Paragraphs [0069-0071] discuss the system using the characteristics and context in the translatable string resources.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Badawi to include extracting and identifying distribution patterns and translatable string resources, as taught by Riskin, in order to “rapidly parse, combine, and interpret multiple structured and unstructured data sources (Riskin, Paragraph [0008]).”

Regarding claim 3, Badawi does not appear to explicitly disclose wherein the distribution patterns are identified using a distribution machine learning model.

Riskin teaches wherein the distribution patterns are identified using a distribution machine learning model (Paragraph [0068] discusses using machine learning to determine patterns, construed as including distribution patterns.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Badawi to include translatable string resources, as taught by Riskin, in order to “rapidly parse, combine, and interpret multiple structured and unstructured data sources (Riskin, Paragraph [0008]).”

Regarding claim 4, Badawi discloses wherein the characteristics are identified using a characteristics machine learning model (Paragraph [0022] discusses a machine processing task that is used to perform natural language processing that undergoes levels of organization, construed as using a characteristics machine learning model.).

Regarding claim 5, Badawi does not appear to explicitly disclose wherein the one or more translatable string resources are generated using a string machine learning model.

Riskin teaches wherein the one or more translatable string resources are generated using a string machine learning model (Paragraph [0068-0069] discusses using machine learning for finding patterns and extracting data.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Badawi to include translatable string resources being generated using a string machine learning model, as taught by Riskin, in order to “rapidly parse, combine, and interpret multiple structured and unstructured data sources (Riskin, Paragraph [0008]).”

Regarding claim 6, Badawi discloses wherein the one or more resources are selected for the template using rules (Paragraph [0022] discusses using rules to select the template.); 
but Badawai does not disclose translatable string resources.

Riskin teaches translatable string resources (Paragraphs [0055], [0069], [0072] and [0080] discuss providing knowledge models and templates for translating strings from the patient’s information).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Badawi to include translatable string resources, as taught by Riskin, in order to “rapidly parse, combine, and interpret multiple structured and unstructured data sources (Riskin, Paragraph [0008]).”

Regarding claim 7, Badawi does not appear to explicitly disclose: 

generating the summarized note in the second language.

Riskin teaches:
translating the translatable string resources in the template from a first language to a second language (Paragraph [0072] discusses using natural language processing engine to translate information into a controlled vocabulary, construed as translating from a first language to a second language.); and 
generating the summarized note in the second language (Paragraph [0072] discusses  generating translated reports in the controlled vocabulary, construed as generating the summarized note in the second language.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Badawi to include generating the summarized note in a second language, as taught by Riskin, in order to “rapidly parse, combine, and interpret multiple structured and unstructured data sources (Riskin, Paragraph [0008]).”
2025Attorney Docket No. 317EP.001US01
Claim 9 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 10 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 11 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 12 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 13 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 14 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 15 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US012025Attorney Docket No. 317EP.001US01
Claim 17 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 17 further requires processors, computer-readable memories and one or more computer readable, tangible storage devices, as well as instructions to execute the operations, which is disclosed by Badawi paragraphs [0004] and [0017].
2025Attorney Docket No. 317EP.001US01
Claim 18 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi in view of Riskin, and in further view of Boloor (U.S. Pub. No. 2016/0019299 A1).

Regarding claim 8, Badawi does not explicitly disclos wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method.

Boloor teaches Software as a Service (SaaS) being configured to perform the operations of the computer-implemented method (Paragraphs [0078] and [0095] discuss Software as a Service being used to perform a method.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badawi to include SaaS, so that “a cloud consumer does not need to maintain resources on a local computing device (Boloor, Paragraph [0095]).

Claim 16 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686